Citation Nr: 1744203	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder with medial meniscal tear and bursitis.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In September 2017, the Veteran and his representative submitted additional evidence with a waiver of the RO's initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the June 2017 Board hearing, prior to the promulgation of a decision, the Veteran indicated she wanted to withdraw her appeal for the issue of whether new and material evidence has been submitted to reopen her claim for service connection for bilateral pes planus.

2.  During the June 2017 Board hearing, prior to the promulgation of a decision, the Veteran indicated she wanted to withdraw her appeal for the issue of whether new and material evidence has been submitted to reopen her claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of whether new and material evidence has been submitted to reopen the claim for bilateral pes planus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal have been met for the issue of whether new and material evidence has been submitted to reopen the claim for a left knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a particular error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal is deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

During the June 2017 hearing, the Veteran withdrew the appeal for the issues of whether new and material evidence has submitted to reopen the claims for bilateral pes planus and a left knee disorder.  Thus, there remains no allegation of errors of fact or law for appellate consideration concerning those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.


ORDER

The appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus is dismissed.

The appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder is dismissed.


REMAND

During the June 2017 hearing, the Veteran testified that she had received treatment from Dr. S. (initials used to protect privacy) for her right knee one year earlier.  However, the claims file does not contain treatment records from that physician.  In addition, a July 2017 private medical record indicates that Dr. A.F. had seen her for bilateral knee pain five years earlier, but there is no earlier record in the claims file.  Thus, on remand, the AOJ should attempt to obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for her right knee, to include Dr. S. and Dr. A.F. (identified during June 2017 hearing and in a July 2017 private medical record).  After acquiring this information and obtaining any necessary authorization, the AOJ should associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records that are not already associated with the claims file, to include any records dating back to 1980.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


